Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 1 of 20 PageID #: 380




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION




 SHANE DOUGLAS BELL.,                                             4:2I-CV-04I34-LLP

                     , Plaintiff,

        vs.                                              ORDER GRANTING PLAINTIFF'S
                                                         MOTION TO PROCEED IN FORMA
 DARREN YOUNG,in his individual and
                                                        PAUPERIS AND.I9I5A SCREENING
 official capacity, TROY PONTO,in his
 individual and official capacity, JENNIFER
 DREISKE, in her individual and official
 capacity, STEVEN SWYGERT,in his
 individual and official capacity, HAYLEY
 BUOL,in her individual and official capacity,
 JORDAN MOOS,in his individual and official
 capacity, UNIT MANAGER EKEREN,in their
 individual and official capacity, UNIT
 COODRINATOR ZOSS,in their individual and
 official capacity, CORJ^CTIONAL OFFICER
 NEELSON,in their individual and official
 capacity, BRANDON BALSAVAGE,
 DESTINY MARANOWSKI,
 CORRECTIONAL OFFICER LONEMAN,
 MIKE LEIDHOLT,in his individual and official
 capacity, LINDA MILLER -HUNHOFF,in her
 individual and official capacity, JULIE
DENNING,in her individual and official
 capacity, TAMMY MERTENS-JONES,in her
 individual and official capacity, ALEXANDRIA
 ALSDORF,in her individual and official
 capacity, J. WESTERKIRCHER,in their
 individual and official capacity, JESSICA
 COOK,in his individual and official capacity,
 TERRI, Suminit Manager, in their individual
 and official capacity.
                       Defendants.



       Plaintiff, Shane Douglas Bell, an inmate at the South Dakota State Penitentiary (SDSP),

filed a pro se lawsuit under 42 U.S.C. § 1983 alleging violations ofthe First, Eighth, and

Fourteenth Amendments as well as the Religious Land Use and Institutionalized Persons Act

                                                 1
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 2 of 20 PageID #: 381




(RLUIPA),42 U.S.C. § 2000cc. Doc. 1. He provided his prisoner trust account and filed a

motion to proceed in forma pauperis. Docs. 2 and 7. This order shall address Bell's motion to

proceed in forma pauperis as well as an initial screening of his complaint.

                          MOTION TO PROCEED IN FORMA PAUPERIS

        Under the Prison Litigation Reform Act(PLRA), a prisoner who "brings a civil action or
                                               t

files an appeal in forma pauperis ... shall be required to pay the full amount of a filing fee." 28

U.S.C. § 1915(b)(1). The Court may, however, accept partial payment ofthe initial filing fee

where appropriate. Therefore,'"[wjhen an inmate seeks pauper status, the only issue is whether

the inmate pays the entire fee at the initiation ofthe proceedings or over a period oftime under

an installment plan.'" Henderson v. Norris, 129 F.3d 481,483 (8th Cir. 1997)(quoting McGore

V. Wrigglesworth, 114 F.3d 601,604 (6th Cir. 1997)).

         The initial partial filing fee that accompanies an installment plan is calculated according

to 28 U.S.C. § 1915(b)(1), which requires a payment of20 percent ofthe greater of:

        (A)      the average monthly deposits to the prisoner's account; or
        (B)      the average monthly balance in the prisoner's account for the 6-month
                 period immediately preceding the filing ofthe complaint or notice ofappeal.

Bell filed a motion to proceed in forma pauperis. Doc. 7. His prisoner trust account report shows

his average monthly deposits to be $166.67 and his.average monthly balance as $20.22.Id. at 1.

Because Bell would owe more than his average monthly balanee as his initial partial filing fee,

the Court grants Bell leave to proceed in forma pauperis and waives his initial partial filing fee.

See 28 U.S.C. § 1915(b)(4)("In no event shall a prisoner be prohibited from bringing a civil

 action ...for the reason that the prisoner has no assets and no means by which to pay the initial

 partial filing fee.").

         ,ln order to pay his filing fee. Bell must "make monthly payments of20 percent ofthe

 preceding month's income credited to the prisoner's account." 28 U.S.C. § 1915(b)(2). The
                                                   2
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 3 of 20 PageID #: 382




statute places the burden on the prisoner's institution to collect the additional monthly payments

and forward them to the Court as follows;

        After payment ofthe initial partial filing fee, the prisoner shall be required to make
        monthly payments of 20 percent of the preceding month's income credited to the
        prisoner's account. The agency having custody of the prisoner shall forward
        payments from the prisoner's account to the clerk ofthe court each time the amount
        in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this procedure.

        The clerk ofthe Court will send a copy of this order to the appropriate financial official at

plaintiffs institution. Bell will remain responsible for the entire filing fee, as long as he is a

prisoner, even ifthe case is dismissed at some later time. See In re Tyler, 110 F.3d 528,529-30

(8th Cir. 1997).

                                      FACTUAL BACKGROUND


        On April 4,2016, Bell brought a § 1983 complaint against several SDSP officials for a

prison policy that only allowed purchased books to be received by prisoners, rather than donated
books that otherwise complied with prison rules. 4:16-CV-04046 Doc. 1.^ That complaint was
dismissed on February 5, 2019, after Bell and the defendants reached a settlement in which the

defendants agreed to, among other things, revise the donated books policy and refrain from

retaliation or any unlawful adverse effects stemming from the lawsuit. 4:16-CV-04046 Docs.

140, 141. Following the lawsuit. Bell alleged that prison officials violated this settlement by

discussing within his hearing plans to move him to a different location for disciplinary reasons

and by calling him names such as "rat," "snitch,""Buddha rat," and "lawyer rat." 4:16-CV-

04046 Doc. 149 at 8. Rather than deny these allegations, the prison officials argued that name

calling and discussion of plans of relocation did not constitute retaliation. Id. But the Court found


^ This Court dismissed this order in part and directed service on the defendants. Bell v. Young, 4;16-CV-04046-LLP,
2016 WL 3064077(D.S.D. May 27, 2016). This order will refer to the docket from that case as 4:16-CV-04046 Doc.
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 4 of 20 PageID #: 383




that the settlement protected Bell from any "unlawful adverse effect," covering conduct beyond

the narrow definition of retaliation argued for by prison officials, and required all prison

employees who had contact with Bell to reprint and sign the relevant paragraph ofthe settlement

agreement in an order issued on October 31,2019. Id. at 8-9.

        Since that order. Bell alleges that the name calling and other retaliatory conduct have not

ceased and that they constitute violations of his First Amendment free speech rights. Id. at 23. He

alleges that he is being retaliated against both for the previous lawsuit and for his use ofthe

prison grievance system. Id. at 28. He also alleges that prison staff monitor his communications

with friends and family on prison tablets and retaliate against him based on those

communications.Id. at 14, 36. He claims specifically that Young,Ponto, Swygert, Buol, Moos,

Neilson, Balsavage, Maranowski, Loneman, Denning, Alsdorf, and Westerkircher engaged in

name calling and other retaliatory conduct and that Young,Ponto, Buol, Moos,Ekeren, Zoss,

Leidholt, and Cook were responsible for failing to prevent name calling and failing to prevent

other retaliatory conduct. Id. at 11-13, 15-16, 20, 22, 33-39, 42, 44-45.

        Bell also brings a retaliation claim against Terri, the manager for Summit,the third-party

food service company used by the prison. Id. at 46. Bell alleges that he filed an informal

resolution to get reimbursed for money spent on donuts that were expired and moldy. Id. at 46.

He claims that he was fired from his job at the commissary in retaliation for filing the informal

resolution. Id. According to Bell, Terri told him directly that he was fired for this reason. Id. Bell

brings this claim against Terri and Dreiske, who he alleges allowed him to be fired in retaliation

for his grievance. Id. at 20, 46.

        Bell also alleges several violations of his First Amendment free speech and free exercise

rights and the RLUIPA based on prison staffs denial of literature and religious harassment. Id. at
    Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 5 of 20 PageID #: 384




    13-14, 37. He claims that he was restricted access to three issues of a Buddhist publication titled
\


    'Lion's Roar," which he wanted to use to learn, practice, and teach his Buddhist beliefs in the
    "T




    prison. Id. at 13. The publication was deemed sexually explicit, and he was only allowed to view
    it in the viewing room. Id. at 14, 16. Further, he argues that religious harassment by prison staff
    violates.his rights under the First Amendment.Id. at 37. He brings these claims against Young,

    Ponto, Dreiske, Balsavage, Leidholt, Miller-Hunhoff, and Mertens-Jones. Id. at 13-14, 16-17, 37-

    38,40,43.

           Bell claims that his First Amendment free speech rights were violated when prison staff

    denied non-religious literature as well. Id. at 13, 39-40. He alleges that he was denied a prison

    litigation self-help book because of a mail policy that he believes was not equally enforced. Id.
    Further, he was denied access to a World War II Military History magazine.Id. at 13, 40. He

    brings these claims against Young,Leidholt, and Miller-Hunhoff. Id. at 13, 39-40.

            He also brings a First Amendment access to the courts claim based on the dysfunction of

    the prison tablets and prison staffs seizure of his legal notes. Id. at 14, 42. He alleges that the
    tablets' frequent failure prevents him from doing legal research on the LexisNexis app.Id. at 14.
    Further, he alleges that the caselaw on the LexisNexis app is limited to what the prison ^
    administration puts there, preventing him from accessing many cases. Id. He also argues that the

    tablets are monitored, so his legal research and legal strategies are not confidential and are

    viewed by the opposing parties. Id. He claims that prison staff often discuss his legal research to
    intimidate him.Id. He also claims that prison staff search his cell and seize and destroy legal

    notes. Id. at 42. He brings this claim against Young,Ponto, Dreiske, Swygert, and Denning. Id.
     at 14-16,19-21,41-42.
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 6 of 20 PageID #: 385




          Bell brings a First Amendment claim for failure to investigate the above claims, arguing

that prison supervisory staffs failure to properly investigate his prison grievances constitutes a

violation of his First Amendment rights. Id. at 18, 33-35. He brings this claim against Dreiske,

Moos,Ekeren, and Zoss. Id.

          Bell also alleges violations of Fourteenth Amendment equal protection rights. Id. at 23.

He argues that refusal to allow delivery of his Buddhist materials interferes with his ability to

practice his religion and violates his equal protection rights because prison staff allow other

religious materials and practice. Id. at 14. Also, he argues that the prison policy of refusing to

deliver mail with return address stickers is unfair and selectively enforced in violation of his

equal protection rights. Id. at 40. He brings these claims against Young,Ponto, and Miller-

Hunhoff.Id. at 14,16, 40.

          Bell claims that his Fourteenth Amendment right to due process was violated when

prison stafftook and destroyed his legal notes. Id. at 21. He alleges that Swygert took his legal

notes that described statements made by Loneman and another prison officer and that Denning

took his legal journal and showed the contents to inmates and prison staff. Id. at 21,41. He

brings this claim against Swygert and Denning. Id.

)         Last, Bell claims that much ofthe alleged behavior constitutes cruel and unusual

punishment in violation ofthe Eighth Amendment.Id. at 23. Specifically, he argues that the

religious restrictions and retaliatory conduct are in violation of his Eighth Amendment rights. Id.

He brings this claim against Young,Ponto, Dreiske, Swygert, Buol, Moos, Ekeren, Zoss,

Neilson, Balsavage, Maranowski, Loneman,Eeidholt, Denning, Mertens-Jones, Alsdorf,

    Westerkircher, Cook, and Terri. M at 12,15-16, 18-22, 33-39, 41-46.
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 7 of 20 PageID #: 386




       Bell seeks several forms of injunctive relief. See id. at 23-26. He seeks to be rehired at the

commissary, to have an independent monitor appointed to enforce court orders and the law,to

have defendants fired, and to have defendants be required to follow the law.Id. at 23. He wants

prison policy changed to allow his Buddhist publications. Id. He wants the prison to refrain from
retaliation and illegal adverse effects, and he wants to be placed in a single cell for the rest of his

sentence. Id. He also wants his prison litigation self-help book replaced. Id.

        Bell seeks to have the prison use another service provider for tablets and to be able to

access all caselaw on the LexisNexis app.Id. at 24. He also wants to access media that he pays

for on the tablets without any problems. Id. He wants to be able to be present at his cell door

whenever his cell is searched and wants prison staff to refrain from taking his legal work,

documents, research, and books. Id. He wants prison staff who call him a rat or any similar name

to be investigated and fired and for every prison employee he interacts with to review the

retaliation paragraph of his previous settlement agreement and sign it. Id. at 24-25. He seeks a
public apology.Id. at 24. Bell also seeks changes to the administrative remedy process, asking
for every filed remedy to be processed and investigated. Id. at 25. Bell specifically requests he
not be moved out of state as retaliation. Id.

        Bell also seeks monetary damages, including punitive damages of $10,000 or whatever

the Court finds appropriate, as well as $500 from Summit and an additional $500 in punitive
damages for firing him, although Bell only names Terri, not Summit, as a defendant. Id. at 24,
26. He sues all defendants in their individual and official capacities, except for Balsavage,

Maranowski, and Loneman, whose capacities he does not specify. Id. at 2-9. Construing his

complaint liberally, this Court finds that he named those defendants in their individual and
official capacities as well. Id. at 5.
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 8 of 20 PageID #: 387




                                     LEGAL STANDARD


       The Court must assume as true all facts well pleaded in the complaint. Estate of

Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro se complaints must be

liberally construed. Erickson v. Pardus, 551 U.S. 89,94(2007); Bediako v. Stein Mart, Inc., 354

F.3d 835, 839(8th Cir. 2004). Even with this construction,"apro se complaint must contain

specific facts supporting its conclusions." Martin v. Sargent, 780 F.2d 1334, 1337(8th Cir.

1985); see also Ellis v. City ofMinneapolis, 518 F. App'x 502, 504 (8th Cir. 2013). Civil rights

complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151, 152(8th Cir. 1993);

Parker v. Porter, 221 F. App'x 481,482(8th Cir. 2007).

       A complaint "does not need detailed factual allegations ...[but] requires more than

labels and conclusions, and a formulaic recitation ofthe elements of a cause of action will not

do." BellAtl. Corp. v. Twombly,550 U.S. 544, 555 (2007). If it does not contain these bare

essentials, dismissal is appropriate. Beavers v. Lockhart, 755 F.2d 657, 663(8th Cir. 1985).

Twombly requires that a complaint's factual allegations must be "enough to raise a right to relief
                                                                                    J


above the speculative level on the assumption that all the allegations in the complaint are true."

Twombly,550 U.S. at 555 (citations omitted); see also Abdullah v. Minnesota, 261 F. App'x 926,

927(8th Cir. 2008)(noting complaint must contain either direct or inferential allegations

regarding all material elements necessary to sustain recovery under some viable legal theory).

Under 28 U.S.C. § 1915A,the Court must screen prisoner complaints and dismiss them ifthey

"(1)[are] frivolous, malicious, or fail[] to state a claim upon which relief may be granted; or(2)

seek[] monetary relieffrom a defendant who is immune from such relief." 28 U.S.C. § 1915A(b).

Bell alleges violations ofthe United States Constitution as well as the RLUIPA. The Court will

now assess each individual claim under 28 U.S.C. § 1915A.



                                                 8
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 9 of 20 PageID #: 388




                                             DISCUSSION


   I. Official Capacity Claims

        Bell has sued all defendants in their individual and official capacities. Doc. 1 at 2-9.

Except for Terri, all defendants were employees ofthe South Dakota Department of Corrections
at the time ofthe incidents in question. Id. As the Supreme Court has stated,"a suit against a

state official in his or her official capacity is not a suit against the official but rather is a suit

against the official's office." Will v. Mich. Dep't ofState Police, 491 U.S. 58, 71 (1989)(citing
Brandon v. Holt, 469 U.S. 464,471 (1985)). Thus, it is a suit against the state itself. While "[§]

1983 provides a federal forum to remedy many deprivations of civil liberties ... it does not
provide a federal forum for litigants who seek a remedy against a State for alleged deprivations
of civil liberties." Id. at 66.

        The Eleventh Amendment generally acts as a bar to suits against a state for money

damages unless the state has waived its sovereign immunity. Id. But when an official capacity
claim is asserted for injunctive relief against a state officer, the defense of qualified immunity

does not apply. See Pearson v. Callahan, 555 U.S. 223, 242-243(2009). A private employee
may be considered a state actor when.contracted by the state to perform a service. See West v.
Atkins, 487 U.S. 42, 56 n.l4(1988)(noting that if private employees were not state actors

contracted hired by a state prison,"the state [would] be free to contract out all services which it

is constitutionally obligated to provide and leave its citizens with no means for vindication of
those rights, whose protection has been delegated to 'private' actors, when they have been
denied"(citation omitted)).

         Here, Bell seeks both money damages and injunctive relief. Id. at 23-26, Claims against

defendants in their official capacities are the equivalent of claims for money damages against the
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 10 of 20 PageID #: 389




state of South Dakota. Under West, Terri, although not a state employee, was a state actor. The

state of South Dakota has not waived its sovereign immunity to allow Bell's official capacity

claims for money damages. Thus,the defendants are protected against official capacity claims

for money damages.

    II. Retaliation Claims


        Bell alleges that prison staff have retaliated against him for his previous lawsuit and for /

using the prison grievance system. Doc. 1 at 23. He also alleges that he has been retaliated

against for the contents of his texts and letters to his family. Id. at 14, 36. Last, he alleges that

Terri, the Summit Foods manager, retaliated against him for filing a prison grievance. Id. at 46.

"The right to be free from retaliation for availing one's self ofthe prison grievance process has

been clearly established in [the Eighth Circuit] for more than twenty years." Santiago v. Blair,

707 F.3d 984, 991 (8th Cir. 2013)(citing iVe/.yon v. Shujfman,603 F.3d 439,449-50 (8th Cir.

2010)). In order for Bell to allege a First Amendment retaliation claim, he must show that "'(1)

he engaged in a protected activity,(2)the government official took adverse action against him

that would chill a person of ordinary firmness from continuing in the activity, and (3)the adverse

 action was motivated a:t least in part by the exercise ofthe protected activity.'" Spencer v.

Jackson Cnty., 738 F.3d 907, 911 (8th Cir. 2013)(quoting Revels v. Vincenz, 382 F.3d 870, 876

(8th Cir. 2004)). Thus,taking Bell's allegations as true, the allegations clearly satisfy the first

 prong of a First Amendment retaliation claim because "[t]he filing of a prison grievance, like the

filing of an inmate lawsuit, is protected First Amendment activity." Lewis v. Jacks, 486 F.3d
                                                                                                  /



 1025, 1029 (8th Cir. 2007).

        For Bell to satisfy the second prong of a First Amendment retaliation claim, he must

 demonstrate not only that defendants took an adverse action toward him but also that defendants'


                                                   10
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 11 of 20 PageID #: 390




alleged adverse action '"would chill a person of ordinary firmness from continuing in the
activity[.]"' Spencer, 738 F.3d at 911 (quoting Revels, 382 F.3d at 876); see also Lewis, 486 F.3d
at 1029(holding in a First Amendment retaliation claim that the record contained insufficient

evidence that increasing the prisoner's work load would chill a prisoner of ordinary firmness

from using the prison grievance process)."'The ordinary-firmness test is well established in the

case law, and is designed to weed out trivial matters from those deserving the time ofthe courts

as real and substantial violations ofthe First Amendment.'" Santiago, 707 F.3d at 992(quoting

Garcia v. City ofTrenton, 348 F.3d 126,12^ (8th Cir. 2003)). This is an objective test that looks

at whether a reasonable prisoner's actions would be chilled by an official's alleged adverse

actions. See id. (citing Garcia, 348 F.3d at 729).

        Here, Bell has alleged sufficient facts to show that a reasonable prisoner of ordinary

firmness would have been "chilled" from using the grievance procedure,from asserting an

inmate lawsuit, and from using the monitored prison correspondence system to send texts and

letters to family and friends if that prisoner were in Bell's position. Bell articulates specific

alleged actions done in retaliation for his filing of grievances, filing of an inmate lawsuit, and
sending of correspondence. Further, the actions alleged by Bell fall under the unlawful adverse

effects the previous settlement protected him against.

        To satisfy the third prong. Bell must show that "the official took the adverse action

because the plaintiff engaged in the protected speech." Id. at 993 (quoiting Revels, 382 F.3d at
 876). Here, Bell alleges sufficient facts to meet the third prong. He claims that the retaliatory
 behavior started after he filed a lawsuit and continued in response to prison grievances and

 communications with friends and family. Bell's retaliation claims against Young,Ponto,

 Dreiske, Swygert, Buol, Moos,Ekeren,Zoss, Neilson, Balsavage, Maranowski, Loneman,


                                                   11
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 12 of 20 PageID #: 391




Leidholt, Denning, Alsdorf, Westerkircher, Cook, and Terri survive initial review under 28

U.S.C. § 1915A.

    III.First Amendment Claims


        A. Free Exercise and RLUIPA Claims

        Bell alleges that his First Amendm'ent right to free exercise of religion was violated by

prison staffs denial of Buddhist materials and harassment. Doc. 1 at 13-14, 37. Bell also asserts

this claim under the RLUIPA. In order to state a First Amendment claim. Bell must allege facts

tending to show that prison officials have substantially burdened the free exercise of his religion.

See Patelv. U.S. Bureau ofPrisons, 515 F.3d 807, 813 (8th Cir. 2008). Substantially burdening

one's free exercise of religion means that the regulation

        must significantly inhibit or constrain conduct or expression that manifests some
        central tenet ofa [person's] individual [religious] beliefs; must meaningfully curtail
        a [person's] ability to express adherence to his or her faith; or must deny a [person]
        reasonable opportunities to engage in those activities that are fundamental to a
        [person's] religion."

Murphy v. Mo. Dep't ofCorr., 372 F.3d 979, 988 (8th Cir. 2004)(alterations in original)(intemal

 quotation omitted)."When the significance of a religious belief is not at issue, the same

 definition ofsubstantial burden' applies under the Free Exercise Clause ...and RLUPA."

Patel, 515 F.3d at 813 (citing Murphy, 372 F.3d at 988).

        Here, Bell provides sufficient details to allege that the denial of Buddhist materials

 substantially burdened his ability to exercise his religion. He also provides sufficient details to

 allege that the religion-based harassment he has endured has substantially burdened the free

 exercise of his religion. Thus, Bell's First Amendment free exercise and RLUIPA claims against

 Young,Ponto, Dreiske, Balsavage, Miller-Hunhoff, and Mertens-Jones survive initial review

 under 28 U.S.C. § 1915A.



                                                   12
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 13 of 20 PageID #: 392




       B. Denial of Access to Literature Claims

        Bell claims that his First Amendment free speech rights were violated by prison policies

that denied his access to literature. Doc. 1 at 13-14."While prisoners retain their constitutional

rights, limitations may be placed on the exercise of those rights because ofthe needs ofthe penal

system." Kaden v. Slykhuis, 651 F.3d 966,968(8th Cir. 2011)(citing Turner v. Safley, 482 U.S.

78, 84-85 (1987)). "[PJrison officials may lawfully censor prison mail that is detrimental to the

security, good order and discipline ofthe institution." Id. (citing Thornburgh v. Abbott,490 U.S.

401,404(1989)).

        To decide whether a prison policy advances "a legitimate penological interest," the Court

must consider


       (1) whether there is a rational connection between the regulation and a neutral and
       legitimate governmental interest; (2) whether altemative means exist for the
        inmates to exercise their constitutional rights;(3)the impact of accommodating that
        right on other inmates and prison personnel; and(4)whether reasonable alternatives
        to the regulation exist.

Id. (first quoting Thornburgh,490 U.S. at 413; then quoting Safley, 482 U.S. at 89-90).

        In Kaden, an inmate at SDSP alleged that the prison mailroom's rejection of his magazine

violated his rights under the First Amendment.Id. at 967-68. The complaint was dismissed upon

screening pursuant to § 1915A.Id. at 968. The Eighth Circuit Court of Appeals stated,"[I]f a

valid prison regulation is applied to particular mail items in such a way as to negate the

legitimate penological interest, the regulation may be unconstitutional as applied to those items.

 Before censoring materials, prison authorities must review the content of each particular item

 received." Id. at 969(yitmg'Murphy,'ill F.3d at 986). The Eighth Circuit accepted Kaden's

 allegations as true on appeal and found them "sufficient to plausibly state a claim under § 1983."

Id. at 969. The Eighth Circuit pointed out that at the'"extremely early stage ofthe litigation"


                                                 13
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 14 of 20 PageID #: 393




before defendants "were required to answer the complaint," there was "a reasonable inference

that SDSP's policy was unconstitutionally applied to the censored publication." Id. at 969.
       Bell alleges that he was denied access to a Buddhist publication, a prison litigation self-

help book, and a World War II military history magazine. Doc. I at 13, 39-40. He alleges that
these materials were restricted or denied because of prison policies that were either in violation

of his First Amendment rights or enforced in a manner that infringed on those rights. See id. As

in Kaden,the facts as alleged by Bell show that the policy, as enforced, may not be serving a

legitimate penological interest and may be unconstitutional. Thus,these claims against Young,

Leidholt, and Miller-Hunhoff survive initial review under 28 U.S.C. § I9I5A.

        C. Access to the Courts Claim

        Bell alleges that his First Amendment right to access the courts has been violated. Id. at

14-16, 19-21, 41-42."The Constitution guarantees prisoners a right to access the courts." White

V. Kautzky,494 F.3d 677, 679(8th Cir. 2007). To succeed on a claim for denial of access to the
courts, a plaintiff must show that he suffered actual injury as a result ofthe defendants' actions.
Lewis V. Casey, 518 U.S. 343, 351 (1996). In order to satisfy the actual injury requirement, a

plaintiff must "demonstrate that a nonfrivolous legal claim had been frustrated or was being
impeded." Johnson v. Missouri, 142 F.3d 1087, 1089(8th Cir. 1998)(quoting Lewis, 518 U.S. at
353)."The right of access to the courts is satisfied if the prisoner has 'the capability of bringing
 contemplated challenges to sentences or conditions of confinement before the courts.'" Zink v.
 Lombardi,783 F.3d 1089, II08 (8th Cir. 2015)(quotingXeww,518 U.S. at356).

        An actual injury cannot be established if the law library or legal assistance program is

"subpar," and the inmate

        must go one step further and demonstrate that the alleged shortcomings in the
        library or legal assistance program hindered his efforts to pursue a legal claim. He

                                                  14
                                                 C J
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 15 of 20 PageID #: 394




           might show,for example,that a complaint he prepared was dismissed for failure to
i          satisfy some technical requirement which, because of deficiencies in the prison's
           legal assistance facilities, he could not have known. Or that he had suffered
           arguably actionable harm that he wished to bring before the courts, but was so
           stymied by inadequacies of the law library that he was unable even to file a
           complaint.

    Lewis, 518 U.S. at 351.

           Bell alleges that prison staff restricted his access to the courts in three ways. First, he

    alleges that the prison tablets' frequent failures impeded his legal research. Doc. 1 at 14. Second,
    he claims that the tablets are monitored and that prison staff can observe his legal research. Id.

    Third, he claims that prison staff confiscated and destroyed his legal notes. Id. at 20-21. Bell

    alleges no facts showing that any legal claim he has brought or sought to bring has been hindered
    or stymied by a lack of access to the courts as required by Lewis. Bell argues that prison staff
    observed his legal research and used that information to harass him, but this behavior constitutes
                   I
    a retaliation claim. See supra Section II. Thus, Bell's access to the courts claim is dismissed

    under 28 U.S.C. §§ I9I5(e)(2)(B)(ii) and I9I5A(b)(I).

            D. Failure to Investigate Claim

            Bell alleges that several prison officials violated his First Amendment rights by failing to

    properly investigate his claims. Id. at 18, 33-35. Some ofthese claims allege that prison staff
    failed to investigate violations of Bell's First Amendment rights, while others allege that prison
    staff failed to investigate retaliation. While it is true that prison officials must review materials
    before censoring them,there is no First Amendment right to appeal this review. Similarly, while
    Bell does have a claim as stated above for supervisory staffs failure to prevent retaliatory

    conduct, he does not have a standalone First Amendment claim for failure to investigate this

    conduct. Thus, Bell's failure to investigate claim is dismissed without prejudice under 28 U.S.C.

    §§ I9I5(e)(2)(B)(ii) and 19I5A(b)(l).

                                                       15
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 16 of 20 PageID #: 395




   ly.Fourteenth Amendment Claims

       A. Equal Protection

       Bell alleges that his Fourteenth Amendment right to equal protection has been violated by
prison staffs refosal to allow Buddhist materials and their unequal enforcement ofthe retum
address policy. Id. at 23. The equal protection clause ofthe Fourteenth Amendment requires the
government to "treat similarly situated people alike," a protection that applies to prisoners.

Murphy,372 F.3d at 984(quoting Rouse v. Benton, 193 F.3d 936,942(8th Cir. 1999)). To show
an equal protection violation. Bell must show:(1)he is treated differently than a similarly
situated class of inmates,(2)the different treatment burdens a fundamental right, and (3)there is

no rational relation between the different treatment and any legitimate penal interest. Id. (citing

Weiler v. Purkett, 137 F.3d 1047, 1051 (8th Cir. 1998)(en banc)). In Patel, the Eighth Circuit

explained that for a prisoner to prevail on an equal protection claim, he "must show that he is
treated differently from similarly situated inmates and that the different treatment is based upon

either a suspect classification or a fundamental right." Patel, 515 F.3d at 815 (citations omitted).
Religion is a suspect classification. See Burlington N. R.R. v. Ford, 504 U.S. 648,651 (1992)
(describing "race or religion" as suspeet classes).

        Bell alleges that he is "the Jameson Buddhist Group facilitator" and that his religious

materials are not delivered to him while Christian religious materials are delivered to other

inmates. Doc. 1 at 13-14. Bell claims that this discrepancy is supported by deposition from his

previous lawsuit. Id. at 14. At this time, Bell has stated sufficient facts to show that he was
treated differently based upon a suspect class—religion. Bell's Fourteenth Amendment equal
 protection claim on religious grounds against Young,Ponto, and Miller-Hunhoff survives 2,8
 U.S.C. § 1915A review.



                                                  16
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 17 of 20 PageID #: 396




       Bell also alleges that the prison mail policy ofrefusing mail with adhesive address labels
is unequally enforced. Although Bell does not allege that this different treatment is based upon a
suspect classification, he does allege that it violates his First Amendment rights, which are
                                                                     /




fundamental rights. Bell has stated sufficient facts to show that he was deprived of his First
Amendment rights. Thus, Bell's Fourteenth Amendment equal protection claim for unequal
enforcement ofthe adhesive label mail policy against Miller-Hunhoff survives 28 U.S.C. §

1915A review.

        B. Due Process


        Bell claims that the denial of his formal grievances and appeals violated his right to due

process under the Fourteenth Amendment.Id. at 14."While a violation of a state-created liberty
interest can amount to a violation ofthe Constitution, not every violation ofstate law or state-

mandated procedures is a violation ofthe Constitution." Buckley v. Barlow,997 F.2d 494,495
(8th Cir. 1993)(holding that a refusal to process grievances alone did not state a constitutional
deprivation.). In Buckley, the Eighth Circuit explained that a prison grievance procedure "is a
procedural right only, it does not confer any substantive right upon the inmates. Hence, it does
not give rise to a protected liberty interest requiring the procedural protections envisioned by the
fourteenth amendment." Id. (citations omitted); see also King v. Houston, 556 F. App'x 561, 563
                                                                                            f
(8th Cir. 2014)(citing Buckley for the proposition that "prison officials' failure to process or
investigate grievances, without more, is not actionable under § 1983").
                                                     I




        Here, Bell claims that the way his grievances are processed or remedied is a due process

 violation, but this alone does not rise to the level of a constitutional violation. Bell's due process

 claim regarding the administrative remedy process is dismissed under 28 U.S.C. §§
 1915(e)(2)(B)(ii) and 1915A(b)(l).


                                                 ■ 17
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 18 of 20 PageID #: 397




   V. Eighth Amendment Claims

       Bell alleges that much ofthe behavior described above constitutes cruel and unusual
punishment in violation ofthe Eighth Amendment. Doc. 1 at 23."The Constitution does not
mandate comfortable prisons'; it prohibits 'inhumane ones.'" Williams v. Delo,49 F.3d 442,
445 (8th Cir. 1995)(quoting Farmer v. Brennan, 511 U.S. 825, 832(1994)). The Suprerpe
Court has clarified that only "extreme deprivations" that deny "the minimal civilized measure of

life's necessities are sufficiently grave to form the basis of an Eighth Amendment violation."

Hudson V. McMillian, 503 U.S. 1, 9(1992)(internal quotations omitted). The Supreme Court

has listed as basic human needs "food, clothing, shelter, medical care, and reasonable safety."

Helling V. McKinney, 509 U.S. 25,32(1993)(quoting DeShaney v. Winnebago Cnty. Dep't of
Soc. Servs., 489 U.S. 189, 199-200 (1989)).

        In order to prevail on an Eighth Amendment conditions of confinement claim, a prisoner
must prove that:(1) objectively, the deprivation was sufficiently serious to deprive him ofthe
minimal civilized measures of life's necessities or to constitute a substantial risk of serious harm

to his health or safety; and (2) subjectively, the defendants were deliberately indifferent to the
risk of harm posed by the deprivation. Revels, 382 F.3d at 875;Simmons v. Cook, 154 F.3d 805,
807(8th Cir. 1998). To show deliberate indifference, an inmate must demonstrate that a prison
 official knew the "inmate[] face[d] a substantial risk of serious harm and disregard[ed] that risk

 by failing to take reasonable measures to abate it." Farmer,511 U.S. at 847; Coleman v. Rabija,
 114 F.3d 778,786 (8th Cir. 1997). Mere negligence does not constitute deliberate indifference.
 Warren V. Missouri, 995 F.2d 130, 131 (8th Cir. 1993).

        Here, although Bell may be able to show sufficient intent on the part of some defendants
 to meet the subjective prong,the deprivations alleged are not sufficiently serious to deprive him


                                                  18
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 19 of 20 PageID #: 398




of life's necessities or constitute a risk of serious harm. Bell's allegations are best described by

the above claims and do not violate the Eighth Amendment. Thus, Bell's Eighth Amendment

claims are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

Accordingly, it is ORDERED

        1. Bell's claims against all defendants in their official capacities for money damages

            are dismissed without prejudice under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

            1915A(b)(l).

        2. Bell's retaliation claims against Young,Ponto, Dreiske, Swygert, Buol, Moos,

            Ekeren,Zoss, Neilson, Balsavage, Maranowski, Loneman,Leidholt, Denning,

           ^Isdorf, Westerkircher, Cook, and Terri survive 28 U.S.C. § 1915A review.

        3. Bell's First Amendment free exercise and RLUIPA claims against Young,Ponto,

            Dreiske, Balsavage, Leidholt, Miller-Elunhoff, and Mertens-Jones survive 28 U.S.C.

            § 1915A review.

        4. Bell's First Amendment claims alleging denial of access to literature against Young,

            Leidholt, and Miller-Hunhoff survives 28 U.S.C. § 1915A review.

        5. Bell's First Amendment access to the courts claim is dismissed without prejudice

            under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

        6. Bell's First Amendment failure to investigate claim is dismissed without prejudice

            under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

        7. Bell's Fourteenth Amendment equal protection claims against Young,Ponto, and

            Miller-Hunhoff survive 28 U.S.C. § 1915A review.

         8. Bell's Fourteenth Amendment due process claim is dismissed without prejudice

             under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).


                                                   19
Case 4:21-cv-04134-LLP Document 8 Filed 08/25/21 Page 20 of 20 PageID #: 399




     9. Bell's Eighth Amendment claims are dismissed without prejudice under 28 U.S.C.

          §§ i9I5(e)(2)(B)(ii)and 1915A(b)(l).

      10. The Clerk shall send blank summons forms and Marshal Service Form (Form USM-

          285)to Bell so that he may cause the complaint to be served upon defendants.

      11. Bell shall complete and send the Clerk of Courts a separate summons and USM-285

          form for each defendant. Upon receipt ofthe completed summons and USM-285

          forms, the Clerk of Court will issue the summons. Ifthe completed summons and

          USM-285 form are not submitted as directed, the complaint may be dismissed.

      12. The United States Marshal Service shall serve the completed summonses,together

          with a copy ofthe complaint(Doc. 1) and this order, upon the defendants.

      13. Defendants will serve and file an answer or responsive pleading to the amended

          complaints and supplement on or before 21 days following the date of service or 60

          days if the Defendants fall under Fed. R. Civ. P. 12(a)(2) or(3).

      14. The clerk ofthe Court is directed to send a copy of this order to the appropriate

          official at Bell's institution.


      15. Bell will keep the Court informed of his current address at all times. All parties are

          bound by the Federal Rules of Civil Procedure and by the Court's Local Rules while

          this case Is pending.


   DATED August             2021.


                                            BY THE COURT;



ATTEST:
     PHEW W. T              CLERK             awrence L. Piersol
                                             United States District Judge



                                               20
